UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of principal executive offices) (712) 366-0392 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of August 1, 2009, the issuer had 8,805 Series A Units, 3,334 Series B Units, and 1,000 Series C Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 4T. Controls and Procedures. 26 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Submission of Matters to a Vote of Security Holders. 27 Item 5. Other Information. 27 Item 6. Exhibits. 27 Signatures 28 Certifications See Exhibits 31 and 32 PART I—FINANCIAL INFORMATION Item 1.Unaudited Financial Statements. SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Balance Sheets ASSETS June 30, September 30, 2008 (Unaudited) (Audited) Current Assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable - Due from broker - Inventory - Derivative financial instruments - Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Construction in progress - Plant, Building and Equipment - Office and Other Equipment Total Cost Accumulated Depreciation ) ) Net property and equipment Other Assets Financing costs, net of amortization of $1,284,070 and $497,672 Total Assets $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Balance Sheets LIABILITIES AND MEMBERS’ EQUITY June 30, September 30, 2008 (Unaudited) (Audited) Current Liabilities Accounts payable $ $ Retainage payable Accrued expenses Current maturities of notes payable Total current liabilities Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital Accumulated (deficit) ) ) Total members’ equity Total Liabilities and Members’ Equity $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 SOUTHWEST IOWA RENEWABLE ENERGY, LLC CONDENSED STATEMENTS OF OPERATIONS Three Months Ended June 30, 2009 Three Months Ended June 30, 2008 Nine Months Ended June 30, 2009 Nine Months Ended June 30, 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of Goods Sold Gross Margin ) ) Selling, General, and Administrative Expenses Operating (Loss) Other Income (Expense) Realized and unrealized losses on derivative financial instruments ) Interest income Grant revenue - Interest expense ) ) Miscellaneous income Total ) ) Net Loss $ ) $ ) $ ) $ ) Weighted Average Units Outstanding—Basic & Diluted Net (loss) per unit –basic & diluted $ ) $ ) $ ) $ ) Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 3 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Condensed Statements of Cash Flows Nine Months Ended June 30, 2009 Nine Months Ended June 30, 2008 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation Amortization Other (Increase) decrease in current assets: Accounts receivable ) Inventories ) Prepaid expenses and other ) Derivative financial instruments ) Due from broker ) Increase (decrease) in current liabilities: Accounts and retainage payable Accrued expenses Net cash (used in) operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment ) ) Decrease in cash for plant construction - (Increase) in prepaid expenses and other ) Decrease in restricted cash Net cash (used in) investing activities ) Cash Flows from Financing Activities Payments for financing costs ) ) Proceeds from long term borrowings Payments on long term borrowings ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and Equivalents—Beginning of Period Cash and Equivalents—End of Period $ Supplemental Disclosures of Noncash Investing And Financing Activities Construction in progress included in accounts and retainage payable $ $ Interest capitalized and included in long term debt and accruals $ $ Cash Paid for Interest $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 4 SOUTHWEST IOWA RENEWABLE ENERGY, LLC Notes to Financial Statements (unaudited)
